Baker, J. This was a scwe facias on a forfeited recognizance at the December term, 1877, of the County Court. On motion of appellee, based on affidavit, the default on the recognizance was set aside. The State’s attorney excepted to the ruling of the court, and prayed an appeal to this court, which was allowed. The appeal was inadvertently allowed and improperly taken. This court has jurisdiction only in matters of appeal and writs of error from th% final judgments, orders and decrees of Circuit, County and other courts. Laws of 1877, page 70, §8, and page 77, § 123. Ho final order or judgment was rendered by the County Court; the case is still m fieri in that court, and until it is finally disposed of no appeal lies. Gage v. Eich, 56 Ill. 297; Phelps v. Fickes, 63 Ill. 201. The appeal must be dismissed. Appeal dismissed.